The exception here is to a judgment awarding custody of a minor child to its mother. The father contends that the judgment is contrary to the evidence and an abuse of the discretion vested in the trial judge. Held:
Where the trial judge in awarding custody of a minor child as between divorced parents, as was the case here, exercises a sound legal discretion. his judgment in making an award will not be controlled by this court. Code, §§ 30-127, 74-107;  McDowell v. Gould, 166 Ga. 670 (144 S.E. 206). While the evidence in the instant case respecting the fitness of the respective father and mother was in conflict, it can not be said as a matter of law that the trial judge abused the discretion vested in him.
Judgment affirmed. All the Justicesconcur.
                       No. 15741. APRIL 17, 1947. *Page 142